Exhibit 10.3

 

VERTEX PHARMACEUTICALS INCORPORATED

 

1996 STOCK AND OPTION PLAN

 


[FORM OF RESTRICTED STOCK AWARD (PARS)]

 

This Stock Agreement sets forth the terms and conditions of shares of stock
granted pursuant to the provisions of the 1996 Stock And Option Plan (the
“Plan”) of Vertex Pharmaceuticals Incorporated (the “Company”) to the Key
Employee whose name appears below, for the number of Shares of Common Stock of
the Company set forth below, pursuant to the provisions of the Plan and on the
following express terms and conditions.  Capitalized terms not otherwise defined
herein shall have the same meanings as set forth in the Plan.

 

1.                                       Name and address of participant to whom
the Shares are granted:

 

 

2.                                       Number of Shares of Common Stock
(“Shares”):

 

3.                                       Purchase price of Shares:

 

$0.01 per Share

 

4.                                       Date of grant of the Shares:

 

5.                                       Vesting.

 

5.1                                 Vesting Schedule and Company’s Repurchase
Right.

 

(a) Except as otherwise provided in Sections 5.1(b) and 5.2, the Shares shall
vest on the fourth anniversary of the date of grant of the Shares.  Upon any
Termination of Service of the Participant, vesting of the Shares shall
immediately cease, and the Company shall have a right to repurchase any unvested
Shares from the Participant at a price per Share equal to the purchase price per
Share set forth in Section 3 above.   The Company’s right to so repurchase the
Shares shall be valid for a period of one year beginning on the date of any
Termination of Service of the Participant, or, if the Company is prohibited by
law from such repurchase at the time of Termination of Service, for thirty days
after any such prohibition is terminated.

 

(b)  Notwithstanding the foregoing: [Describe Performance Objectives and
Acceleration of Vesting for Achievement of Performance Objectives]

 

5.2                                 Death of the Participant.   If, at any time
before all the Shares granted hereunder shall have vested as provided in
Section 5.1, the Participant shall die while an employee of the Company or an

 

--------------------------------------------------------------------------------


 

Affiliate, the Company’s repurchase rights with respect to the Pro-Rata Portion
of Shares shall lapse, and that number of Shares immediately shall vest.  For
purposes of this Restricted Stock Award, the “Pro-Rata Portion of Shares” shall
mean that portion of the unvested Shares calculated by multiplying the number of
unvested Shares by a fraction, the numerator of which is the sum of the number
of days that have passed from the date of grant until the date of the
Participant’s death, plus the number of days in one year, and the denominator of
which is the total number of days in four years.

 

5.3                                 Agreement with respect to Tax Payments and
Withholding.  The Participant acknowledges and agrees that any income or other
taxes due from the Participant with respect to the Shares issued pursuant to
this Restricted Stock Award, including on account of the vesting of the Shares,
shall be the Participant’s responsibility.  By accepting this Restricted Stock
Award, the Participant agrees and acknowledges that (i) the Company promptly
will withhold from the Participant’s pay the amount of taxes the Company is
required to withhold upon any vesting of Shares pursuant to this Restricted
Stock Award, and (ii) the Participant shall make immediate payment to the
Company in the amount of any tax required to be withheld by the Company in
excess of the Participant’s pay available for such withholding.

 

6.                                       Restrictions on Transfer.  The Shares
may not be sold, transferred, assigned, hypothecated, pledged, encumbered or
otherwise disposed of, whether voluntarily or by operation of law, at any time
before they become vested Shares pursuant to Section 5.  Any such purported
transfer shall be null and void, and shall not be recognized by the Company or
recorded on its books.

 

7.                                       Escrow.  Any Shares that have not
vested pursuant to Section 5, together with any securities distributed in
respect thereof, such as through a stock split or other recapitalization, shall
be held by the Company in escrow until such Share shall have vested.  The
Company promptly shall release vested Shares from escrow.

 

8.                                       Plan.  The Participant hereby
acknowledges receipt of a copy of the Plan as presently in effect and the
Prospectus with respect thereto.  All of the terms and provisions of the Plan
are incorporated herein by reference, and this Restricted Stock Award is subject
to those terms and provisions in all respects.

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

By:

 

 

 

2

--------------------------------------------------------------------------------

 